If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


BENJAMIN JAIME,                                                   UNPUBLISHED
                                                                  August 6, 2020
              Plaintiff-Appellant,

V                                                                 No. 349901
                                                                  Saginaw Circuit Court
VILLAGE OF ST. CHARLES,                                           LC No. 18-036279-CD

              Defendant-Appellee.


Before: METER, P.J., and BECKERING and O’BRIEN, JJ.

BECKERING, J. (concurring).

       I concur in the result only.


                                                           /s/ Jane M. Beckering




                                              -1-